MEMORANDUM **
Narine Yegorovna Sarkisian, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration Judge’s (“IJ”) decision denying her motion to reopen deportation proceedings. To the extent we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for an abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Sarkisian’s motion to reopen, based on her having become a Jehovah’s Witness, as the motion was untimely, and the change in Sarkisian’s personal circumstances did not qualify her for an exception to the filing deadline. See 8 C.F.R. § 1003.23(b)(4)(i).
We do not review the IJ’s decision because our review is limited to the BIA’s order. See Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000) (holding that where the BIA’s review is de novo, this court’s review is limited to the BIA’s decision except to the extent the IJ’s decision is expressly adopted).
Finally, Sarkisian’s due process claim fails because she has not demonstrated prejudice. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.